Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 12-1336

               IMAD ALI DARWICH; RANA SAAD DARWICH,

                              Petitioners,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                    Souter,* Associate Justice,
                     and Lipez, Circuit Judge.


     Saher J. Macarius, Avni J. Amin, and Audrey Botros on brief
for petitioners.
     Kathryn M. Mckinney, Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Stuart F.
Delery, Acting Assistant Attorney General, and Stephen J. Flynn,
Assistant Director, on brief for respondent.


                              June 24, 2013




     *
       Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           SOUTER, Associate Justice. Petitioners, Imad Ali Darwich

and Rana Saad Darwich, seek review of a Board of Immigration

Appeals (BIA) decision, dismissing their appeal of an Immigration

Judge’s decision finding them removable.            We deny the petition.

                                      I

           Petitioners are Lebanese citizens, raised Muslim, who

lived in Lebanon until 2001, when they resettled in the Ivory

Coast.    They converted to Christianity in 2005 during a visit to

the United States, and upon their return to the Ivory Coast they

received a number of threats, which they plausibly attributed to

the Muslim population’s reaction to their religious conversion.

They traveled to the United States again and were admitted on

six-month visas in 2006, though they remained beyond the expiration

date. Despite a timely request for asylum, the United States began

proceedings for removing them to Lebanon, which they resisted

because they associate its large Muslim population with the threats

they received in the Ivory Coast.

           The   Immigration    Judge      (IJ)   found    them   removable    by

“clear,   convincing,     and   unequivocal       evidence.”      AR    95-96.

Specifically, the IJ determined that even the Ivory Coast threats

did not rise to the level of past persecution on account of

religion or any other ground that might have supported petitioner’s

claims,   and    found   that   in   any    event   they    “do   not   have     a

well-founded fear of returning to the country of Lebanon on account


                                     -2-
of their religion or any of the other enumerated grounds.”            AR 98.

The IJ, therefore, rejected petitioners’ claims for asylum and

withholding of removal, and likewise found that they qualified for

no protection from removal under the Convention Against Torture

(CAT).

           On appeal, the BIA dismissed their request for relief,

finding that petitioners had proven neither past persecution in

Lebanon, nor a well-founded fear of future persecution there,

stemming   from   a   likelihood      that    Lebanon’s    majority   Muslim

population would carry out the threats made in the Ivory Coast.

The BIA also rejected petitioners’ claim that CAT prohibited their

transfer to Lebanon owing to a likelihood that they would be

tortured there.

           Petitioners filed a petition for review in this court,

which has jurisdiction under 8 U.S.C. § 1252.             See Jianli Chen v.

Holder, 703 F.3d 17, 21 (1st Cir. 2012).

                                      II

           “Because the BIA adopted the IJ’s opinion as well as

commenting separately, we review the two decisions as a unit.”

Lopez Perez v. Holder, 587 F.3d 456, 460 (1st Cir. 2009).

“[A]dministrative     findings   of    fact   are   conclusive   unless   any

reasonable adjudicator would be compelled to conclude to the

contrary,” 8 U.S.C. § 1252(b)(4)(B), and our review, accordingly,

is highly deferential, see Arevalo-Giron v. Holder, 667 F.3d 79,


                                      -3-
81-82 (1st Cir. 2012). See also Lopez de Hincapie v. Gonzales, 494

F.3d 213, 218 (1st Cir. 2007) (observing that this standard “is not

petitioner-friendly”).    Legal    determinations   receive   de   novo

review.   See Aponte v. Holder, 683 F.3d 6, 10 (1st Cir. 2012).

                                   A

           Petitioners argue that the BIA erroneously found that

they failed to qualify for asylum, which may be granted “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). The term

“persecution,” as it is used in § 1101, “connotes a level of harm

that ‘add[s] up to more than mere discomfiture, unpleasantness,

harassment, or unfair treatment,’” Gilca v. Holder, 680 F.3d 109,

114 (1st Cir. 2012) (quoting Nikijuluw v. Gonzales, 427 F.3d 115,

120 (1st Cir. 2005)), and “always implies some connection to

government action or inaction.”    Harutyunyan v. Gonzales, 421 F.3d

64, 68 (1st Cir. 2005).   “[A]n alien must pass both a subjective

test (by showing that she genuinely fears persecution) and an

objective test (by showing an objectively reasonable basis for that

fear).”   Lopez Perez, 587 F.3d at 461-62.

           Because the Government intends to remove petitioners to

Lebanon, they must show that they were persecuted in Lebanon or

have a well-founded fear of future persecution there. See 8 U.S.C.

§ 1101(a)(42)(A).   In his testimony, Darwich disclaimed that they


                                  -4-
had ever been persecuted in that country, and their request,

therefore, is predicated exclusively on a fear of persecution upon

their return, on account of their conversion to Christianity.1           As

to that, they testified about their apprehension and offered

documentary    evidence   that   they    said    demonstrates   persecution

against Muslim converts to Christianity in Lebanon, but the BIA

found that petitioners had failed to prove the well-founded fear

that the law requires.

            Substantial evidence supported this determination.          See

Lopez de Hincapie, 494 F.3d at 218.             Whether or not petitioners

genuinely believe that they will be persecuted by practicing

Muslims, at the very least they failed to prove an “objectively

reasonable basis” for fearing persecution that would implicate the

government of Lebanon, which it was their burden to show.             Lopez

Perez, 587 F.3d at 461-62; see Harutyunyan, 421 F.3d at 68.             The

documents     they   submitted   almost     exclusively    concern    other



     1
      Throughout their brief, petitioners argue that they have
presumptively shown a credible fear of future persecution in light
of their past persecution. To be sure, they would be entitled to
such a presumption upon a finding of relevant past persecution. See
8 C.F.R. § 1208.13(b)(1).     But as the IJ and BIA found, their
allegations of past persecution exclusively concern conduct in the
Ivory Coast, which gives rise to no such presumption about future
conduct in Lebanon.      Although petitioners argue that their
experience in the Ivory Coast provides an objective basis to fear
future persecution in Lebanon, they have failed to allege any
concrete connection between their past persecution in the Ivory
Coast and potential persecution in Lebanon. On the deferential
review appropriate here, we have no sufficient basis to reject the
administrative findings.

                                   -5-
countries, and the one piece of written evidence specific to

Lebanon fails to meet their burden.       This document purports to be

a response to an enquiry addressed to the “Office of the Mufti in

Lebanon,” advising that an unrepentant apostate from Islam “should

be put to death” by “the imam (ruler or leader in Islam).”2             AR

214-215. Although the version in English bears a date in 2008, the

date of this advice is unknown, and it refers to a request made

“[s]everal years ago.”      Nothing is disclosed about its translator

from (supposedly) the original Arabic, and nothing attests to its

authenticity.     Just as significantly, not even the text itself

suggests that the Lebanese government would overlook such an

infliction of death by a religious authority, which must be shown

before even an otherwise reasonable fear of persecution can qualify

as a ground for asylum.

             Indeed, to the extent the record addresses a possible

government    role,   the   evidence   supports   doubt   that   religious

execution would be tolerated.      As the BIA explained, the Lebanese

Constitution guarantees equal Muslim and Christian representation

in the government. According to a 2009 State Department report, 12


     2
      Petitioners submitted a number of other documents to the IJ
and BIA, but as they note in their brief, these sources concerned
“similarly situated” countries, not Lebanon, Pet’rs’ Br. 11, and so
fail to provide an objective basis on which to find a well-founded
fear of future persecution in Lebanon. To the extent petitioners
have offered new evidence that was not presented to the IJ and BIA,
we do not consider it, as we only assess the record on which the
tribunals   below   based   their   decisions.     See   8   U.S.C.
§ 1252(b)(4)(A).

                                   -6-
of   the   18     official      religions     in    Lebanon     are    Christian

denominations,     and   Lebanon    is    a   refuge   for    those   (including

Christians) fleeing religious persecution in neighboring countries.

Since granting the petition for review would require the evidence

to “point[] unerringly in the opposite direction [from the BIA’s

decision],” Laurent v. Ashcroft, 359 F.3d 59, 64 (1st Cir. 2004),

this record falls far short of calling the administrative denial of

asylum into question.3

           Petitioners also say that the BIA erred by rejecting

their claim for withholding of removal, but their position is even

weaker here.       Withholding of removal will be granted only on

showing a “clear probability” that petitioners’ life or freedom

will be threatened upon return. See 8 U.S.C. § 1231(b)(3)(A); Teng

v. Mukasey, 516 F.3d 12, 15 (1st Cir. 2008).                Because withholding

thus implicates a higher burden of proof, rejection of petitioners’

asylum claim necessarily dooms withholding of removal. See Lobo v.

Holder, 684 F.3d 11, 19-20 (1st Cir. 2012) (noting that “if a

petitioner      cannot   meet    the     lesser    burden    for   establishing

eligibility for asylum, then, sure as night follows day, so too

will it hold true that he will be unable to satisfy the higher

standard for withholding of removal.”).


     3
      Petitioners also take issue with the BIA’s failure to assess
whether the persecution they are said to have suffered in the Ivory
Coast was on the basis of their religion, in rejecting their asylum
claim. But the BIA rejected asylum on other grounds, obviating any
need to make the specific finding that petitioners now request.

                                       -7-
                                        B

           Finally, petitioners contend that CAT required the BIA to

forestall their return to Lebanon.           For that to be so, petitioners

would have had to prove that “it is more likely than not that

[they]   would   be    tortured   if   removed”   to   Lebanon.    8   C.F.R.

§ 1208.16(c)(2). The BIA found that no such showing had been made,

and in this court petitioners cite nothing in the record to disturb

that finding.      Rather, they urge us to remand for the BIA to

discuss explicitly whether relief is warranted under the torture

statute.     But      the   IJ   was   explicit   in   rejecting   any   such

possibility, stating that petitioners have not “made any claim that

they would be subjected to torture by the government of Lebanon,

nor any other party, if returned to the country of Lebanon,” AR 98-

99, and the BIA came to the same conclusion. No remand, therefore,

is warranted.

                                       III

           We accordingly deny the petition for review.

           It is so ordered.




                                       -8-